Detailed Action
This Office action is in response to the RCE filed 27 December 2021. Claims 1-3, 5-11, 13-16, 18-26, and 28-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For Claims 5 and 18, the requirements of the claim and the independent claim are mutually exclusive. The independent claims require the unscheduled PUSCH signal to include both unscheduled UCI an unscheduled UL data, while the dependent claims require the unscheduled PUSCH signal to not include any UL data.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8-10, 13-16, 18-19, 21-26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912) in view of Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Yang et al. (WO2019/030237).
For Claims 1, 14, and 24, Myung teaches a method of wireless communication, an apparatus comprising a transceiver (see paragraph 23), and a non-transitory computer-readable medium having program code recorded thereon (see paragraphs 422, 424), the method comprising: 
communicating, by a first wireless communication device with a second wireless communication device, a resource configuration for communicating, in a first frequency band, an unscheduled physical uplink shared channel (PUSCH) signal (see paragraphs 301-303); and 
communicating, by the first wireless communication device with the second wireless communication device in the first frequency band based on the resource configuration, the unscheduled PUSCH signal including at least one of unscheduled UCI or unscheduled uplink data (see paragraphs 303-304, see also paragraphs 278, 300, 302: unscheduled UCI).

wherein the unscheduled PUSCH signal further includes the uplink report including hybrid automated repeat request (HARQ) acknowledgement/negative-acknowledgement (ACK/NACK) information in response to the uplink report request in the second frequency band (see paragraphs 40, 41, 80).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include HARQ ACK/NACK information in a UCI report as in Froberg Olsson when providing uplink control information as in Myung. The motivation would be to improve throughput in New Radio.
The references as applied above are not explicit as to, but Kim teaches an uplink report request configured to trigger communication of an uplink report via a resource in the first frequency band (see paragraphs 187, 188: triggering provision on one frequency band uplink feedback for communications on a different frequency band).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to allow for cross carrier triggering of uplink reporting as in Kim when implementing the method of Myung and Froberg Olsson. The motivation would be to improve the reliability of uplink control information reporting.
While cited portions of Myung at least implicitly teach the multiplexing of unscheduled UCI together with unscheduled uplink data in the unscheduled PUSCH, the references as applied above are not explicit as to, but Yang teaches the unscheduled PUSCH signal including unscheduled uplink control information UCI multiplexed with unscheduled uplink data (see p. 11 lines 13-30).

For Claims 2, 15, and 25, Myung further teaches the method, wherein the resource configuration indicates the resource is allocated for the unscheduled PUSCH signal (see paragraph 304).  
For Claims 3, 16, and 26, Myung as applied above is not explicit as to, but Froberg Olsson teaches the method, wherein the uplink report further includes channel state information (CSI) (see paragraph 40).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include CSI as in Froberg Olsson when providing uplink control information as in Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of providing known feedback in a known manner.
For Claims 5 and 18, though Myung is at least implicit as to the PUSCH signal not including uplink data (see paragraph 358: the NDI indicates whether new data is present), the references as applied above are not explicit as to, but Yang teaches the method, wherein the unscheduled PUSCH signal does not include any uplink data (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to not include uplink data as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently indicating resource usage.
For Claims 6, 19, and 28, the references as applied above are not explicit as to, but Yang teaches the method, wherein the unscheduled PUSCH signal includes the unscheduled UCI multiplexed with the HARQ ACK/NACK information and at least one of channel state information (CSI) part 1 or CSI part 2 (see p. 11 line 18 to p. 12 line 16).  

For Claims 8, 21, and 30, Yang as modified by Myung and Froberg Olsson above further teaches the method, wherein the unscheduled PUSCH signal further includes the unscheduled uplink data multiplexed with the unscheduled UCI, the HARQ ACK/NACK information, and the at least one of the CSI part 1 or the CSI part 2 (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.
For Claims 9 and 22, as shown above, Myung teaches the unscheduled UCI while Froberg Olsson teaches the UCI report including the HARQ ACK/NACK information which are necessarily conveyed in coded bits; while these references as applied above are not explicit as to, Yang teaches the method, wherein the unscheduled PUSCH signal includes coded bits for at least one of channel state information (CSI) part 1, CSI part 2, or the unscheduled UCI (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide feedback as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently providing signaling information.
For Claims 10 and 23, the references as applied above are not explicit as to, but Yang teaches the method, wherein the unscheduled PUSCH signal includes coded bits for the unscheduled uplink data 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.
For Claim 13, Myung as applied above is not explicit as to, but Froberg Olsson teaches the method, wherein the second frequency band is at a higher frequency than the first frequency band (see paragraph 80: the UL and DL carriers are associated with respective, different frequency bands, one is necessarily higher than the other).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to arrange transmissions on UL and DL bands as in Froberg Olsson when managing the communications in the system of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing overhead on downlink channels.

Claims 7, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912), Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Yang et al. (WO2019/030237) as applied to claims 1, 6, 14,, 19, 24, and 28 above, and further in view of Li et al. (US 2018/0206225).
For Claims 7, 20, and 29, the references as applied above are not explicit as to, but Li as modified by Yang above teaches the method, wherein the HARQ ACK/NACK information, the unscheduled UCI, and the at least one of the CSI part 1 or the CSI part 2 are rate matched in the unscheduled PUSCH signal (see paragraphs 21, 27, claim 2, paragraph 37).  
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912), Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Yang et al. (WO2019/030237) as applied to claim 1 above, and further in view of Koorapaty et al. (US 2020-0059321).
For Claim 11, the references as applied above are not explicit as to, but Koorapaty teaches the method, wherein the communicating the unscheduled PUSCH signal includes: communicating, by the first wireless communication device with the second wireless communication device, the uplink report based on a predetermined periodicity (see paragraph 72).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the periodic UCI as in Koorapaty when providing UCI in unscheduled PUSCH as in Myung. The motivation would be to efficiently use available resources for transmitting known reports.

Response to Arguments
The submission filed 27 December 2021 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered but are either not persuasive as argued in the advisory action mailed 9 December 2021 or moot in view of the new grounds of rejection introduced herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golitschek Edler von Elbwart et al. (US 2019/0104535) teaches a system in which data and UCI are multiplexed together in AUL transmissions (see paragraphs 45, 50)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/17/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466